843 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Cloyde Vernon SHAFFER, Plaintiff-Appellant,v.John MARSH, Secretary of the U.S. Army, Defendant-Appellee.
No. 87-3985.
United States Court of Appeals, Sixth Circuit.
March 31, 1988.

Before KEITH, BOYCE F. MARTIN Jr., and DAVID A. NELSON, Circuit Judges.

ORDER

1
This pro se Ohio plaintiff requests the appointment of counsel in this appeal from the district court's judgment dismissing his complaint as frivolous under 28 U.S.C. Sec. 1915(d).  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff alleged that he is disabled due to injuries received while serving with the U.S. Army.  The district court determined that plaintiff failed to state a cause of action and dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d).


3
Upon review, we conclude that dismissal was proper.   See Malone v. Colyer, 710 F.2d 258 (6th Cir.1983).


4
Accordingly, the motion for appointment of counsel is denied.  The district court's judgment, filed October 1, 1987, is affirmed for the reasons stated by the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.